NOTICE OF ALLOWANCE
It is noted that the instant application was previously amended by Examiner’s Amendment as recited on the record and authorized by Applicant’s Attorney, Mr. Gerrit C. Winkel (see Notice of Allowance dated 10/25/2021).
Reasons for Allowance
Claims 1-5, 7-13, 15-18, and 21-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art reference Kodas (US2007/0178232) discloses a transfer tape or ribbon comprising a tape or precursor composition comprising metallic nanoparticles, such as silver nanoparticles, provided on a supporting carrier that can be transferred by heat and/or pressure to a variety of substrates to form electronic conductive features or a pattern of conductive features thereon that can have a conductivity of no less than 10% of the conductivity of the equivalent pure metal, or a resistivity of not greater than 4 times the resistivity of the bulk conductor, that can form conductive circuits or spiral coils for use in producing various electronic components including printed wiring or circuit boards, components comprising IC chips that are connected to an antenna by forming a conductive path in three dimensions, smart cards and RF tags; wherein the tape composition may include various combinations of precursors, (nano)particles, binders, etc. and is particularly provided as a particle dispersion or ink composition that can be deposited on the carrier by a printing method to fabricate both uniform coatings and patterns, with film thicknesses that can range from about 10 to 50 microns or more with even thinner tapes down to about 2 microns; wherein the conversion of the tape or precursor composition may include sintering of the nanoparticles.  Kodas discloses that suitable substrates for the transfer tapes including flexible substrates of various polymers, and that the substrate may be coated and/or modified to increase 
It is also noted that the X references, Sharma (US2006/0072944) and Nguyen (US2006/0263725), cited in the International Search Report for the related PCT application (PCT/EP2011/001998) of parent Application No. 13/642006 (now USPN 9,403,211) also fail to teach or fairly suggest a laminate material comprising a tack-free adhesive coating layer comprising a polyurethane as in the instantly claimed invention.
Further, with regards to the Information Disclosure Statement filed 12/24/2021 with the Request for Continued Examination, it is noted that the document number for the WO reference cited in the Chinese Office Action was incorrectly listed on the IDS as “2005012529” and should actually read “2005125290” as evidenced by the below image copied from the Chinese Search Report which shows the document number bridging two separate lines with the ending “0” on the second line before the “A1” code with a publication date of “20051229” not “2005-02-10” as recited on the IDS and an IPC classification of H05K3/04.

    PNG
    media_image1.png
    52
    629
    media_image1.png
    Greyscale

Hence, the WO document number has been corrected by the Examiner on the signed IDS and the two US references to Shibatani et al that are listed as being equivalent to the incorrect WO document number (and are irrelevant to the instant application) have been lined through as not considered by the Examiner.  It is also noted that USPN 7,648,741 to Nguyen et al, which corresponds to CN101199245A, was previously published as US2006/0263725, which as noted above was referenced on the related ISR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 14, 2022